DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 78-90 are pending in this application.  
The instant application claims priority to U.S. application 15/251,894 filed 8/30/2016, now abandoned,  which claims priority to U.S. application 14/174,475 filed 8/30/2016 now U.S. Patent 9,458,471, which claims priority to U.S. application 12/312,197 filed 6/22/2010 now U.S. patent 8,685,720 which is a 371 filing of PCT/US2007/023227 filed 11/1/2007 which claim priority to provisional application 60/905,483 filed 3/7/2007 and provisional application 60/856,531 filed 11/3/2006. The status of the prior application as the first line of the specification is incomplete and requires updating to include the US filings. 

Information Disclosure Statement
Information disclosure statements filed 8/28/2019 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The Maniatis reference has not been found in the file and hence has been crossed off of the 1449. 
A duplicate listing of the references was filed by the PTO as an IDS. The listings on this document have been crossed off as they are considered via the accompanying IDS. 

Claim Objections
Claims 78, 79, 82 and 85 are objected to because of the following informalities:  To be more direct it is recommended that claim 78 part b) recite --wherein the second nucleic acid sequence is operably linked to a cell type specific promoter—and –wherein the second cell fate 
Claim 85 appears to be incomplete by reciting PPAR(.
Α-fetoprotein is misspelled in claim 86. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 80 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The term “cells” defined by the specification at ¶ 0006 states that the cell is in vitro or in vivo.  The scope of the claims, therefore encompasses a human being, which is non-statutory subject matter. As such, the recitation of the limitation “non-human” or “isolated” would be remedial. See 1077 O.G. 24, April 21, 1987.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 78-90 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Line 1 of claim 78 is unclear for reciting “that comprise”. It is unclear if it is each of the vectors or the vectors in total “that comprise".  Therefore, the metes and bounds of the claim are 
Claim 79 recites the limitation "said one or more vectors" in claim 78.  There is insufficient antecedent basis for this limitation in the claim. The claim limitation must be reproduced exactly as previously recited i.e. –one or more mammalian vectors--. 
Claim 82 recites the limitation "one or more of said second cell fate regulator" in claim 79. There is insufficient antecedent basis for this limitation in the claim. The base claim does not refer to the 2nd nucleic acid having one or more. That the vectors "comprise" a second nucleic acid sequence encoding thereof means that it can comprise one or more but this is not explicit and hence the claim is inaccurate. The phrase “one of more of” can be deleted and the claim will not be any less inclusive of one or more but will be more accurate. 

Claims 78-90 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: inclusion of expression control sequences or promoters in the sequences that encode or produce molecules.  To be able to “be capable of forming” requires expression and hence the sequences may require expression control sequences.  The operability of the invention is lacking otherwise.  Each of the sequences are said to be “capable of producing” which does not accurately describe the relationship between the nucleic acid and the produced molecules.  Rather, the sequences encode the molecules via an expression control sequence. This means –a first nucleic acid sequence encoding a first cell fate regulator protein that induces differentiation wherein the first nucleic acid is operably linked to a promoter-- for example.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 78-82 and 89 are rejected under 35 U.S.C. 102(e) as being anticipated by Yang et al (US 20080267928; see entire document)
Yang et al teach preparation of a combination of at least two cell fate regulators Pdx-1 and Pax4 (see e.g. abstract). There are several reasons why claim 79 should be included in the claims. First, the cells as shown in claim 80 of Yang can comprise the composition which is not limited to exogenous sequences. Hence, that Yang includes cells that have additional nucleic acids that encode additional sequences (see e.g. ¶ 0065). However, an additional interpretation is that introduction of a vector encompasses multiple copies of the sequences and hence the additional sequences are first, second and third nucleic acid sequences even if of the same sequence. 

Claims 78-82, 86, 88 and 90 are rejected under 35 U.S.C. 102(e) as being anticipated by Futaki et al (MCB, 2004, pages 10492-10503; see entire document) and Afouda et al, Development 132, 763-774; see entire document) and Cheatham et al (US 20030124721; see entire document). 
Futaki et al teach a composition comprising at least three cell fate regulators SOX7, Gata-4 and Gata-6 (see e.g. abstract). Afouda et al teach expression of Gata4, 5, 6 to differentiate endodermal cells and then gut and liver (see e.g. abstract). Cheatham et al teach use of pdx-1 and ngn-3 (see e.g. example 2) as well as others.  However, an additional interpretation is that introduction of a vector encompasses multiple copies of the sequences and hence the additional sequences are first, second and third nucleic acid sequences even if of the same sequence. 
The cells will inherently express a marker for said cells. 

Claims 78-82, 84 and 88 are rejected under 35 U.S.C. 102(e) as being anticipated by Edge et al (US 20030113301; see entire document)
Edge et al teach preparation of a combination of at least two cell fate regulators Gata-4 and Gata-6 (see e.g. ¶ 0038). Introduction of a vector encompasses multiple copies of the sequences and hence the additional sequences are first, second and third nucleic acid sequences even if of the same sequence. The cell will inherently express a marker such as dystrophin. 

Claims 78-82, 85 and 88 are rejected under 35 U.S.C. 102(e) as being anticipated by Wolfrum et al (JCi, 2003, pages 345-356; see entire document)
Wolfrum et al teach a composition comprising Foxa2 for the induction of pre-adipocytes and adipocytes (see e.g. abstract and figure 1). There are several reasons why additional sequences are encompassed by Wolfrum. First, the composition which is not limited to exogenous sequences. Hence, that Wolfrum includes cells that have additional nucleic acids that encode additional sequences (see e.g. figure 2) encompasses the claims. However, an additional interpretation is that introduction of a vector encompasses multiple copies of the sequences and hence the additional sequences are first, second and third nucleic acid sequences even if of the same sequence. 

Claims 78-80 and 87 are rejected under 35 U.S.C. 102(e) as being anticipated by Funahashi et al (Dev Growth Differ, 1999, pages 59-72; see entire document)
Funahashi et al teach a composition comprising sequences encoding Pax-5 and Fgf8. There are several reasons why additional sequences are encompassed by Funahashi. First, the composition which is not limited to exogenous sequences. Hence, that Funahashi includes cells that have additional nucleic acids that encode additional sequences (see e.g. abstract) encompasses the claims. However, an additional interpretation is that introduction of a vector encompasses multiple copies of the sequences and hence the additional sequences are first, second and third nucleic acid sequences even if of the same sequence. 

Claims 78-80 and 83 are rejected under 35 U.S.C. 102(e) as being anticipated by Amieux et al (JBC, 2002, pages 27294-27304; see entire document)
Amieux et al teach a composition comprising sequences encoding Ri1 and mutants (see e.g. abstract). The composition leads to differentiation wherein one cell is an epiblast (see e.g. 27300, col 1). There are several reasons why additional sequences are encompassed by Amieux. First, the composition is not limited to exogenous sequences. Hence, that Amieux includes cells that have additional nucleic acids that encode additional sequences (see e.g. abstract) encompasses the claims. However, an additional interpretation is that introduction of a vector encompasses multiple copies of the sequences and hence the additional sequences are first, second and third nucleic acid sequences even if of the same sequence. 


Claims 78-82 and 89 are rejected under 35 U.S.C. 102(e) as being anticipated by Lavon et al (Stem Cells, 2006, Vol 24, pages 1923-1930; see entire document)
Lavon et al teach a combination of at least two cell fate regulators Pdx-1 and Pax4 (see e.g. abstract). There are several reasons why claim 79 should be included in the claims. First, the cells as shown in claim 80 of Yang can comprise the composition which is not limited to exogenous sequences. Hence, that Yang includes cells that have additional nucleic acids that encode additional sequences (see e.g. ¶ 0065). However, an additional interpretation is that introduction of a vector encompasses multiple copies of the sequences and hence the additional sequences are first, second and third nucleic acid sequences even if of the same sequence. 


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 78-90 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent 8,685,720 and 1-6 of U.S. Patent 9,458,471.
		An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 1-5 of U.S. Patent 8,685,720 and 1-6 of U.S. Patent 9,458,471.  That is, the cited claims of U.S. Patent 8,685,720 and U.S. Patent 9,458,471 anticipate and fall entirely within the scope of the rejected claims of the instant application.  Specifically, the instant claims recite the same vectors as those in U.S. Patent 8,685,720 and U.S. Patent 9,458,471 except that those of U.S. Patent 8,685,720 and U.S. Patent 9,458,471 include more components.  However, the instant claims in light of the disclosure encompass those by virtue of the open language.  
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the U.S. Patent 8,685,720 and U.S. Patent 9,458,471, then two different assignees would hold a patent to the claimed invention of U.S. Patent 8,685,720 and U.S. Patent 9,458,471, and thus improperly there would be possible harassment by multiple assignees.
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633